Citation Nr: 1010416	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  97-25 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD) for the period from 
February 17, 1996 through February 21, 1996.  (A temporary 
total evaluation pursuant to 38 C.F.R. § 4.29 is in effect 
from February 22, 1996 through September 30, 1996.)

2.  Entitlement to an initial rating in excess of 50 percent 
for PTSD for the period from October 1, 1996 through November 
6, 1996.

3.  Entitlement to an initial rating in excess of 30 percent 
for PTSD for the period from November 7, 1996, forward.

4.  Entitlement to an initial rating in excess of 10 percent 
for residuals of tendon laceration of the left (minor) hand, 
involving digits 2, 3, 4, and 5. 


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from November 1993 to February 1996.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for PTSD, 
and assigned a 10 percent initial disability rating, 
effective from February 17, 1996.  The April 1997 rating 
decision also granted service connection for the left hand 
disability at issue, and assigned a noncompensable initial 
disability rating (zero percent), effective from February 17, 
1996. 

In a June 2000 decision, the Board increased the initial PTSD 
rating to 30 percent prior to June 11, 1999; denied an 
initial staged rating in excess of 10 percent for PTSD from 
June 11, 1999; and granted an initial rating of 10 percent 
for a tender scar, residual of tendon laceration of the left 
hand, involving digits 2, 3, 4, and 5.  The Veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an Order dated in May 2001, 
the Court granted the Secretary's motion and vacated the 
Board's decision. 

In a decision dated in June 2002, the Board denied an initial 
rating in excess of 30 percent for PTSD prior to June 11, 
1999, an initial rating in excess of 10 percent for PTSD from 
June 11, 1999, and an initial rating in excess of 10 percent 
for a tender scar, residual of tendon laceration of the left 
hand, involving digits 2, 3, 4, and 5. The Veteran appealed 
the Board's decision to the Court.  In June 2003, the Court 
issued another order, which granted a joint motion of the 
parties, dated that same month, to vacate and remand the 
Board's June 2002 decision.

In a September 2002 RO rating decision, the RO had granted a 
temporary total evaluation pursuant to 38 C.F.R. § 4.29, 
based on a period of VA hospitalization for PTSD, for the 
period from February 22, 1996, through June 30, 1996.

Pursuant to the June 2003 Joint Motion and Court Order, the 
Board remanded the Veteran's claim on appeal in June 2004 to 
the RO.

In a January 2005 supplemental statement of the case/rating 
decision, the RO increased the Veteran's initial rating for 
PTSD from June 11, 1999, from 10 to 30 percent.  The other 
determinations were confirmed.

In a June 2005 decision, the Board granted an initial rating 
of 50 percent prior to November 7, 1996, and denied an 
initial rating in excess of 30 percent for the period from 
November 7, 1996, forward.

In a rating decision dated in November 2005, the RO 
implemented the June 2005 Board decision and assigned ratings 
for service-connected PTSD of 50 percent from February 17, 
1996; a temporary total rating of 100 percent based on a 
period of hospitalization for service-connected PTSD from 
February 22, 1996, through June 30, 1996; a rating of 50 
percent from July 1, 1996, through November 6, 1996; and a 
rating of 30 percent from November 7, 1996.

In a September 2007 decision, the Court vacated the Board's 
June 2005 decision.  The Veteran's claims were remanded by 
the Board in July 2008.  In a March 2009 rating decision, the 
RO in Huntington, West Virginia extended the temporary total 
evaluation assigned under 38 C.F.R. § 4.29 from February 22, 
1996 through September 30, 1996.  The 50 percent evaluation 
was continued from February 17, 1996 through February 21, 
1996, and from October 1, 1996 through November 6, 1996.  The 
30 percent evaluation was continued from November 7, 1996.  
The case is once again before the Board. 

Additional evidence

In January 2010, the Veteran submitted a statement directly 
to the Board in which he indicated that he "may request a 
hearing" on his educational assistance benefits.  As noted 
above, this issue is currently not on appeal.  The Veteran 
has not requested a hearing before a Veterans Law Judge on 
the matters currently before the Board.  



FINDINGS OF FACT

1.  From February 17, 1996 through February 21, 1996 the 
Veteran PTSD resulted in totally incapacitating episodes with 
disturbed thoughts centered on persistent suicidal ideation.  

2.  From October 1, 1996 through November 6, 1996, the 
Veteran was able to establish and maintain effective 
relationships.  The Veteran was also successfully taking 
college courses. 

3.  From November 7, 1996, the Veteran's PTSD is manifested 
by complaints of depression, nightmares, sleep disturbance, 
flashbacks, feelings of suspicion, anxiety, and difficulty 
with interpersonal relations.

4.  The competent evidence of record fails to demonstrate any 
compensable functional impairment of the Veteran's service-
connected residuals of tendon laceration of the left hand, 
involving digits 2, 3, 4, and 5. 

5.  The evidence of record indicates that the Veteran's left 
and laceration scar is tender. 


CONCLUSIONS OF LAW

1.  From February 17, 1996 through February 21, 1996, the 
criteria for entitlement to a staged initial evaluation of 
100 percent for PTSD have been met. 38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

2.  From October 1, 1996 through November 6, 1996 the 
criteria for entitlement to a staged initial evaluation in 
excess of 50 percent for PTSD have not been met. 38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

3.  From November 7, 1996, the criteria for entitlement to a 
staged initial evaluation in excess of 30 percent for PTSD 
have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2009).

4.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for a tender scar, residual of tendon 
laceration of the left hand, involving digits 2, 3, 4, and 5, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.481, Diagnostic Code 7804 
(Prior to August 30, 2002 and between August 30, 2002 and 
October 23, 2008); 38 C.F.R. § 4.371a, Diagnostic Code 5299-
5221 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The September 2007 Court decision 

As was alluded to in the Introduction, this case was remanded 
by the Court in September 2007.  The Board initially wishes 
to make it clear that it is aware of the Court's instructions 
in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a 
critical examination of the justification for the decision."  
The Board's analysis of the matter of entitlement to an 
increased rating for PTSD and tendon laceration residuals of 
the left hand have been undertaken with that obligation in 
mind. 

In the September 2007 memorandum decision, the Court stated 
that the Board erred in failing to address whether the 
Veteran was entitled to a temporary total evaluation rating 
from July 1, 1996 to September 30, 1996 since the Veteran was 
receiving VA domiciliary treatment during this time period.  
As noted in the introduction, the Huntington RO extended the 
Veteran's temporary total evaluation from February 22, 1996 
through September 30, 1996.  Accordingly, the Court's 
concerns have been addressed by the RO. 

Based on failures by the VA to address arguments raised by 
the Veteran on appeal, the Court instructed the Board to 
readjudicate the Veteran's PTSD claim for the entire period 
on appeal. 

With respect to the Veteran's left hand claim, the Court 
stated that the Board failed to address evidence prior to 
June 1999 in its decision and instructed the Board to 
determine if a staged rating was appropriate.  

The memorandum decision also stated that "it is not clear 
from the record that the [Veteran] was sent notice of the 
[2004 VA] examination" for his left hand disability.  As a 
result, it was held that "the Board failed to include an 
adequate statement of reasons and bases for its conclusions 
that the [Veteran], without good cause, failed to report for 
the Board ordered 2004 VA examination regarding his left 
hand."  Pursuant to this finding in the September 2007 
Memorandum Decision of the Court, the Board's remand dated in 
July 2008 held that the record contained insufficient 
evidence to find that the Veteran did not have good cause for 
his failure to report for the VA examination of the left hand 
scheduled for December 2004.  The Board additionally noted 
that the Veteran's claim may have been prejudiced by the 
cancellation of the December 2004 examination, and requested 
that the Veteran be rescheduled for a VA examination of the 
left hand.

As noted in the Introduction, the Veteran's claim was also 
subject to an Appellee's Motion for Remand in April 2001 and 
a Joint Motion for Remand in June 2003. Both of these Joint 
Motions involved the Veterans Claims Assistance Act of 2000 
(VCAA).  The Board's now-vacated June 2005 decision contained 
an extensive discussion regarding VA's compliance with the 
VCAA.  The Court's September 2007 decision did not identify 
any error with the Board's discussion.  The Board will 
address VA's compliance with the VCAA below.



Stegall concerns

As noted in the Introduction, this case was remanded by the 
Board in June 2004 and July 2008.  

The Board's June 2004 remand requested that the RO ensure 
that the notice requirements of the VCAA have been met, 
requested that the Veteran identify all of his health care 
providers who have treated him for the issues on appeal, and 
schedule him for VA examinations for his psychiatric and skin 
claims.  The Veteran's claim was then to be readjudicated.

The Board's July 2008 remand requested the VA Appeals 
Management Center (AMC) contact the Veteran and request he 
identify all of the health care providers who have treated 
him for the issues on appeal since 1996, obtain VA 
domiciliary treatment records from June 1996 to September 
1996, schedule the Veteran for additional VA examinations, 
and adjudicate the issue of entitlement to a temporary total 
evaluation from June 26, through September 5, 1996.  The 
Veteran's claims were then to be readjudicated.

The record reflects that the Veteran was sent additional VCAA 
notice letters in July 2004 and August 2008.  Both letters 
requested the Veteran identify the names, address, and dates 
of treatment of all of his healthcare providers who have 
treated him for his PTSD and/or residuals of tendon 
laceration of the left hand.  The Veteran was granted 
extension of his temporary total evaluation in a March 2009 
rating decision.  The Veteran was provided with a psychiatric 
examination in November 2004.  The record indicates that the 
Veteran failed to report for a December 2004 examination 
scheduled for his left hand.  He also failed to report for 
his October 2008 VA examinations.  [The Veteran's failure to 
report for VA examinations will be addressed in detail 
below.]  The requested VA domiciliary treatment records have 
been obtained and associated with the Veteran's claims 
folder.  The Veteran's claims were recently readjudicated in 
the August 2009 SSOC.  Thus, the Board's remand instructions 
have been fully complied with.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) [where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance]. 

The VCAA

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

Because the April 1997 rating decision on appeal granted the 
Veteran's claim for service connection for PTSD and residuals 
of a laceration of the left hand, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the April 1997 initial rating assigned does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  
See 38 C.F.R. § 3.159(b)(3) (2009).  Rather, the Veteran's 
appeal as to the initial rating assignment here triggers VA's 
statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well 
as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the Veteran of 
what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished, as 
will be discussed below.

The July 1997 statement of the case (SOC), and a September 
1999 supplemental statement of the case, under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic codes (DC) for rating the 
disabilities at issue, and included a description of the 
rating formulas for all possible schedular ratings under 
these diagnostic codes.  The appellant was thus informed of 
what was needed not only to achieve the next- higher 
schedular rating, but also to obtain all schedular ratings 
above that assigned.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher rating for the service-connected disabilities at 
issue.

The Board also observes that the Veteran was informed of the 
evidentiary requirements for an increased rating in a letter 
from the RO dated July 17, 2004, including a request for 
evidence that the service-connected disability had gotten 
worse.  This letter also informed the Veteran of his and VA's 
respective duties for obtaining evidence.  In addition, the 
Veteran was provided with the relevant Diagnostic Codes in an 
April 13, 2009 letter from the Huntington RO.  

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records and provided him with a VA examination.  
 
As the Board will discuss in detail in its analysis below, 
the Veteran was provided with VA examinations in November 
1996, March 1998, June 1999, and November 2004.  The reports 
of these examinations reflect that the examiners recorded the 
Veteran's complaints, conducted appropriate examinations and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record, and pertinent to the 
rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
While the record does not reflect that the November 1996 and 
March 1998 examiners reviewed the Veteran's claims folder, 
the Veteran is not prejudiced thereby as the examiners 
considered medical history as reported by the Veteran which 
is consistent with that contained in the Veteran's claims 
folder.  The Board therefore concludes that the examinations 
are adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2009).  

As discussed above, the Veteran did not report for a VA 
examination scheduled for December 2004, the Board conceded 
in its July 2008 remand that there was insufficient evidence 
to find that the Veteran did not have good cause for his 
failure to report for the VA examination of the left hand, 
and the Veteran was rescheduled for a VA examination of the 
left hand.  The Veteran failed to report for VA examinations 
scheduled in October 2008.   

There is a presumption of administrative regularity under 
which it is presumed that government officials have properly 
discharged their official duties."  See Ashley v. Derwinski, 
2 Vet. App. 307, 308-309 (1992) (quoting United States v. 
Chem. Found., Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926)).  
The Court has recently addressed the presumption of 
administrative regularity and its application to notice of 
scheduled examinations in Kyhn v. Shinseki, 2010 WL 139251 
(Vet.App. Jan. 15, 2010).

In Kyhn, as in the present case, the record did not contain a 
copy of the notice letter VA sent to the Veteran informing 
him of his scheduled examination.  However, the Court noted 
that there is no requirement that this document be contained 
in the record for the presumption of regularity to apply.  

In discussing the process by which Veteran's are scheduled 
for VA examinations, the Court in Kyhn observed that 
examination requests are input into an Automated Medical 
Information Exchange [AMIE] system which electronically 
generates a letter informing the Veteran of the time and 
location of the scheduled examination.  See Kyhn at 4.  
Because the letter is electronically generated, a hard copy 
is not retained by the VA Medical Center or in the Veteran's 
claims folder.  Accordingly, the Court held that "because 
the regular practices of VA do not include maintaining a hard 
copy of the Veteran's notice of his/her scheduled VA 
examination, the absence of any such copy from the claims 
filed cannot be used as evidence to demonstrate that notice 
was not mailed." Id. 

In the present case, the Board's June 2004 remand requested 
the Veteran be scheduled for a VA examination to determine 
the extent of his left hand disability.  The record indicates 
that a request for an examination of the Veteran's left hand 
was entered on October 19, 2004.  As noted above, this 
examination request would have resulted in an electronically 
generated notice letter that informed the Veteran of the time 
and location of his examination.  The Veteran has submitted 
no evidence to rebut the presumption of regularity. [i.e., 
that the VA failed to mail the Veteran notification of his 
scheduled VA examination].  

The Board notes that an electronic record states that the 
Veteran failed to report for his scheduled VA examinations 
and those examinations were canceled.  Included in the list 
were "initial evaluation for po[sttraumatic stress disorder] 
and review examination for po[st traumatic stress 
disorder]."  As discussed in detail above, the Veteran was 
clearly provided with a VA psychiatric examination on 
November 2004.  As such, the notation that he failed to 
report for this examination is clearly a clerical error.  
However, notification letters are electronically generated 
when the examination is scheduled.  An electronic record 
documenting the Veteran's failure to report for a scheduled 
examination would have no impact on this previously generated 
notice letter and does not serve to rebut the presumption of 
administrative regularity.  

The Board additionally notes that the Veteran failed to 
report for the VA examinations requested by the Board in July 
2008.  With respect to these examinations, a letter was 
mailed to the Veteran on October 17, 2008 informing him that 
he would soon be contacted regarding the date and location 
for upcoming VA examinations.  He was additionally informed 
that he should contact the medical facility and arrange for a 
more convenient place or time should be unable to attend the 
scheduled examinations. 

The request for VA examinations was input on October 17, 
2008.  Under the presumption of administrative regularity, it 
is presumed that an electronic notice letter was generated 
and mailed to the Veteran.  Again, he Veteran failed to 
report for his scheduled examinations.  He has not provided 
good cause for his failure to appear for the scheduled 
examinations, nor has he alleged that he failed to receive 
notice of the scheduled examinations. 

VA's duty to assist a veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It is the responsibility of veterans to cooperate with VA.  
See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
exercised the option of a personal hearing and was afforded 
one with a RO Hearing Officer in May 1998. 

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to an initial rating in excess of 50 percent 
for PTSD for the period from February 17, 1996 through 
February 21, 1996.  

Relevant law and regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings." See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD].  Diagnostic 
Code 9411 is deemed by the Board to be the most appropriate 
primarily because it pertains specifically to the diagnosed 
disability in the Veteran's case (PTSD).  In any event, with 
the exception of eating disorders, all mental disorders 
including PTSD are rated under the same criteria in the 
rating schedule.  Therefore, rating under another diagnostic 
code would not produce a different result.  In any event, the 
Veteran has not requested that another diagnostic code should 
be used.  Accordingly, the Board concludes that the Veteran 
is appropriately rated under Diagnostic Code 9411.

Specific schedular criteria for rating mental disorders: 
earlier law

During the pendency of this appeal, the applicable rating 
criteria for mental disorders, including PTSD were amended 
effective November 7, 1996.  See 61 Fed. Reg. 52695 (Oct. 8, 
1996) [codified at 38 C.F.R. § 4.130].  Where a law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted VA to do otherwise 
and VA did so.  See VAOGCPREC 7-2003.  The Board will 
therefore evaluate the Veteran's service-connected PTSD under 
both the former and the current schedular criteria, keeping 
in mind that the revised criteria may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114 (2002); 
VAOPGCPREC. 3-2000 (April 10, 2000); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 
117 (1997).

The Veteran was provided with the pre-November 7, 1996 
regulatory criteria in the September 1999 statement of the 
case, and the new regulatory criteria in the July 1997 
statement of the case.  His claim has been readjudicated 
multiple times since then, most recently in an August 2009 
supplemental statement of the case.  Accordingly, there is no 
prejudice to the Veteran in deciding this appeal based on 
those regulations.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) [when the Board addresses in its decision a question 
that has not been addressed by the RO, it must consider 
whether the veteran has been given adequate notice to respond 
and, if not, whether he has been prejudiced thereby].

General Rating Formula for Psychoneurotic Disorders  (pre-
November 7, 1996):

100% The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community. Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior. Demonstrably unable to obtain 
or retain employment.

70% Ability to establish and maintain effective or favorable 
relationships with people is severely impaired. The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

50% Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired. By reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

38 C.F.R. § 4.130, Diagnostic Code 9411 (1996).

Specific schedular criteria for rating mental disorders: 
present law

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).

The VA Schedule rating formula for mental disorders reads in 
pertinent part as follows:

100% - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

GAF

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork). GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers). 
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school). A score from 21 to 30 is indicative of 
behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas. A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death. See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- 
IV), for rating purposes].

Analysis

The Veteran separated from active duty service on February 
16, 1996.  Currently, there is no evidence of record 
describing the Veteran's PTSD symptomatology from the date he 
separated from service until he was hospitalized on February 
22, 1996.  Accordingly, the Board will utilize service 
treatment records, and post-service medical and lay evidence, 
that describes his PTSD symptomatology.

The Veteran's service treatment records indicate that he was 
hospitalized from January 2, 1996 to February 5, 1996 after 
"voicing concerns of anger and dysphoria with thoughts of 
suicide."  See a February 5, 1996 treatment report.  A 
narrative summary of his hospitalization reported that the 
Veteran has a history of social avoidance with a preference 
for solitary activities and a lack of close adult 
friendships. It was noted that the Veteran had an 
"oppositional attitude" and behavioral problems that 
"significantly interfere[d] with his ability to accept help.  
He attempted suicide once while hospitalized. See the 
February 5, 1996 narrative summary. 

An "expeditious administrative separation" was recommended 
by the treating clinician.  In fact, the word expeditious was 
underlined for emphasis.  It was noted that "although [the 
Veteran is] not immediately suicidal or homicidal he is at a 
continuing risk to do harm to himself or others."

After his discharge from the Navy, the Veteran moved to 
Cincinnati with the intention of committing suicide there.  
See a March 1, 1996 psychosocial assessment note.  It was 
revealed that the Veteran did not return home because he did 
not want to commit suicide near his family.  A Navy Chaplin 
indicated that the Veteran had a suicide note with him when 
he was discharged and that he was having trouble 
communicating because his conversations were "rather off 
track."

In this case, the Board finds that a 100 percent disability 
rating is warranted for the Veteran's PTSD from February 17, 
1996 through February 21, 1996.  As noted above, the Veteran 
was having severe psychological problems following his 
separation.  During this time the Veteran was experiencing 
totally incapacitating psychoneurotic symptoms centered on 
his determination to commit suicide.  Accordingly, the 
criteria for a 100 percent disability rating have been met. 

2.  Entitlement to an initial rating in excess of 50 percent 
for PTSD for the period from October 1, 1996 through November 
6, 1996.

The Veteran's PTSD is currently rated 50 percent disabling 
from October 1, 1996 through November 6, 1996.  In order to 
warrant a 70 percent disability rating, the evidence must 
show that the Veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.

As noted above, the Veteran was hospitalized and received 
domiciliary care from February 22, 1996 to September 5, 1996.  
The evidence of record does not include medical records or 
lay statements from October 1, 1996 through November 6, 1996.  
Accordingly, there is no contemporaneous evidence to indicate 
that the Veteran's PTSD was more severe than 50 percent.  
Nevertheless, the Board notes that treatment records 
subsequent to the Veteran's September 5, 1996 discharge do 
not describe psychiatric symptomatology congruent with a 70 
percent disability rating.  

The Veteran received VA domiciliary care from June 26, 1996 
to September 5, 1996.  During this period, the Veteran 
expressed a desire to attend a university after he was 
discharged.  See a September 5, 1996 follow-up assessment.  
During the November 1996 VA examination, the Veteran reported 
that he was taking college courses and working part time.  He 
indicated that he had a good relationship with his parents 
and that they were helping him pay for college.  A treatment 
record from January 1997 indicates that the Veteran had done 
"well" during his first quarter of school.  He reported 
that he was working with three women and interested in 
developing a relationship with one of them. 

While the Board acknowledges that the November 1996 VA 
examiner stated that the Veteran's PTSD symptomatology 
interfered with his social and occupational functioning, the 
evidence does not indicate that his symptoms were of such 
severity and persistence that there was severe impairment in 
his ability to obtain or retain employment.  Nor is there 
evidence that Veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired during this time period.  As discussed immediately 
above, after his discharge from VA domiciliary care, the 
Veteran began taking college courses while working part time.  
He performed well in his classes and maintained a successful 
relationship with his parents.  The record also indicates 
that he was developing other personal relationships through 
his work and that these were highly effective relationships.  

Therefore, based on a review of all the evidence, the Board 
concludes that the criteria for the assignment of a 70 
percent rating have not been met or approximated between 
October 1, 1996 through November 6, 1996.  See 38 C.F.R. 
§ 4.7 (2009). 



3.  Entitlement to an initial rating in excess of 30 percent 
for PTSD for the period from November 7, 1996, forward.

(i.) The former schedular criteria

The Veteran has been assigned a 30 percent disability rating 
for his PTSD from November 7, 1996 forward.  In order to 
warrant a 50 percent disability rating under the former 
ratings criteria, the evidence must show that the Veteran's 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.

With respect to the Veteran's ability to establish or 
maintain effective or favorable relationships, while the 
November 2006 VA examiner indicated that the Veteran's PTSD 
interfered with his social functioning, the examination 
report indicates that the he maintained a relationship with 
his parents who were helping him pay for college.  As noted 
above, in January 1997, the Veteran reported that he was 
interested in developing a relationship with one of the women 
he worked with. 

In a May 1998 hearing, the Veteran testified that he has a 
few friends that he goes rollerblading with.  He indicated 
that he was previously engaged to be married but "things 
didn't work out."  During the January 1999 VA examination, 
the Veteran indicated that he "feels close to various 
friends as well as family members."   He reported that he 
does not have any male friends and has difficulty maintaining 
relationships with women in the November 2004 VA examination.  
However he also reported going out two to four times a month 
as well as talking and visiting with a girlfriend. 

Although the evidence of record demonstrates that the 
Veteran's PTSD results in deficiencies in his social 
functioning, there is no evidence that the Veteran's 
symptomatology results in a considerable impairment with his 
ability to establish or maintain effective or favorable 
relationships.  Indeed, the November 2004 VA examiner stated 
that the Veteran has a "moderate" social impairment.  As 
noted above, the Veteran has been able to develop and 
maintain friends and participate in social activities. 

With respect to the Veteran's industrial impairment, the 
Veteran reported working part-time for a university during 
the June 1999 VA examination.  He indicated that he was a 
dependable employee that shows up for work regularly and that 
he has not been threatened with termination.  During the 
November 2004 VA examination, the Veteran stated that he will 
"take breaks" from working when he experiences difficulty 
being around other people and that he had been fired in the 
past due to trouble getting along with other people.  At the 
time of the examination, the Veteran was working and 
attending college part-time.   

While the record indicates that the Veteran has had 
difficulty with employment, there is no evidence indicating 
that the Veteran's psychoneurotic symptoms reduce his 
reliability, flexibility, and efficiency levels so that he 
has considerable industrial impairment.  While the Veteran 
has "taken breaks" from working, he has been able to work 
part-time and take classes.  Accordingly, an increased 
disability rating is therefore not warranted under the former 
schedular criteria. 

(ii) The current schedular criteria

Under the revised regulations, the  assignment of a 50 
percent disability rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A review of the evidence of record reveals that the Veteran's 
affect has been described as "blunted."  See, e.g., the 
November 2004 VA examination.  The medical evidence does not, 
however, describe the Veteran as having a "flattened" 
affect.  In this connection, the Board notes that a flattened 
affect and a blunted affect are medical terms with separate 
and distinct meanings.  See Dorland's Illustrated Medical 
Dictionary, 30th Edition, page 36 (2003) [defining a 
flattened affect a "lack of signs expressing affect" and a 
blunted affect as "a severe reduction in the intensity of 
affect"].

The June 1999 VA examiner noted that the Veteran's speech was 
not pressured. Although his speech was described a slowed 
during the November 2004 VA examination, the evidence of 
record does not indicate that he has ever demonstrated 
circumstantial, circumlocutory, or stereotyped speech.  

There is also no evidence that describes the Veteran as 
suffering from panic attacks more than once a week or that he 
has difficulty understanding complex commands.  Nor does he 
allege as much.  

During the November 1996 VA examination the Veteran denied 
any mood swings and the examiner stated that his judgment was 
fair.  In this case there is no evidence that the Veteran has 
impaired judgment or disturbances of motivation and mood. 

The record indicates that the Veteran's short and long term 
memory are intact.  See the November 1996 and June 1999 VA 
examination reports.  There is also no indication that the 
Veteran has difficulty understanding complex commands or 
impaired abstract thinking. 

During the November 2004 VA examination, the Veteran 
indicated that he did not go out often because he was 
uncomfortable in crowds.  In such situations he wondered what 
other people thought of him.  He also described significant 
difficulty in trusting people.  He had no male friends as he 
did not trust men.  His general distrust made it difficult 
for him to be sociable in the workplace.  He also endorsed 
difficulty in maintaining stable relationships with women.  
In this case, difficulty establishing effective work and 
social relationships has arguably been demonstrated. 

In short, as described above, only one of the nine criteria 
necessary for a 50 percent rating have been met [difficulty 
establishing effective work and social relationships].  A 
review of the medical evidence indicates that the Veteran's 
psychiatric symptomatology centers on his depression, 
suspiciousness, chronic sleep impairment, isolation, 
flashbacks and depression.  As detailed in the law and 
regulations section above, these symptoms are more congruent 
with the Veteran's currently assigned 30 percent disability 
rating.  

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of  
the type and degree of the symptoms, or their effects, that  
would justify a particular rating].  However, the Board has 
not identified any other aspects of the Veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated, and the 
Veteran has pointed to no such pathology.  

The Board additionally observes that GAF scores assigned to 
the Veteran range from 60-85.  As has been alluded to above, 
these scores are reflective of mild to moderate impairment 
due to PTSD, which is consistent with the Veteran's assigned 
30 percent disability rating.

Therefore, based on a review of all the evidence, the Board 
concludes that the criteria for the assignment of a 50 
percent rating have not been met or approximated.  See 
38 C.F.R. § 4.7 (2009). 

The Board has also considered the Veteran's entitlement to 70 
and 100 percent disability ratings.  The record indicates 
that the Veteran has arguably met one of the criteria for a 
70 percent rating.  During the November 2004 VA examination 
the Veteran reported that he would take breaks from work when 
interacting with people became too much to tolerate.  As 
such, the evidence arguably demonstrates that the Veteran has 
difficulty adapting to stressful circumstances. 

There is no evidence of record indicating the Veteran has 
obsessional rituals which interfere with routine activities, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively.  Nor 
is there evidence of impaired impulse control with periods of 
violence or illogical speech spatial disorientation due to 
the Veteran's PTSD symptomatology.  The Veteran has not 
possessed suicidal ideation from November 7, 1996 to the 
present.  He has maintained a relationship with his family 
and has a few friends that he maintains contact with.  There 
is also no evidence that the Veteran neglects his personal 
appearance and hygiene.  

Additionally, there is no indication of total occupational 
and social impairment as would be required for the 100 
percent disability rating.  There is no evidence of gross 
impairment to thought processes and communication, persistent 
delusions or hallucinations or grossly inappropriate 
behavior.  Nor is there a persistent danger of the Veteran 
hurting himself or others, a disorientation to time or place, 
memory loss for names of close relatives, own occupation or 
own name, or inability to perform activities of daily living.  
The Veteran himself does not appear to endorse such 
pathology.

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the July 1997 
Statement of the Case (SOC) and appears to have considered 
the regulation in the Veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected PTSD.  The medical evidence fails to demonstrate 
symptomatology of such an extent that application of the 
ratings schedule would not be appropriate.  In fact, as 
discussed in detail above, the symptomatology of the 
Veteran's PTSD is specifically contemplated under the ratings 
criteria.  Accordingly, the Board finds that the Veteran's 
disability picture has been contemplated by the ratings 
schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his PTSD; in fact, it does not appear 
that the Veteran has been hospitalized at all for this 
disability since 1996. 

With respect to employment, while the evidence of record 
indicates that the Veteran has difficulty working with other 
people, and that he will "take breaks" from working, there 
is no indication that this disability creates any unusual 
employment impairment.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  In 
addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

4.  Entitlement to an initial rating in excess of 10 percent 
for residual of tendon laceration of the left (minor) hand, 
involving digits 2, 3, 4, and 5. 

As discussed in the Introduction, the Court held that the 
Board failed "to address the pre-June 1999 medical evidence 
as a factor it considered in reaching the conclusion that 
'there is no basis for an increased rating for any portion of 
the appeals period.'"  See the September 2007 Memorandum 
Decision, page 4.  The Court also stated that the Board 
inadequately explained its findings that the Veteran failed 
to report for a 2004 VA examination to determine the severity 
of his left hand disability. 

Specific rating criteria

The applicable rating criteria for skin disorders, found at 
38 C.F.R. § 4.118, were amended effective August 30, 2002 and 
again in October 2008.  The October 2008 revisions are 
applicable to claims for benefits received by the VA on or 
after October 23, 2008.  See 73 Fed. Reg. 54708 (September 
23, 2008).  In this case the Veteran filed his claim in May 
1996.  Therefore, the regulations in effect prior to August 
30, 2002 and prior to October 23, 2008 are for consideration, 
as appropriate. 



(i.) The former rating criteria

Prior to August 30, 2002, scars were rated under 38 C.F.R. § 
4.118, Diagnostic Code 7800 through 7805 (2002).

Under former Diagnostic Code 7804, a maximum 10 percent was 
assigned for scars which are tender and painful on objective 
demonstration. No higher rating was available under these 
provisions. Under Diagnostic Code 7805, scars may be rated 
based on limitation on function of the part affected.

(ii.) The post-August 2002 schedular criteria

A 10 percent rating is warranted for superficial scars that 
are painful on examination. 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2007).

Diagnostic Code 7805 has not been changed. Scars may also be 
evaluated on the basis of any related limitation of function 
of the body part that they affect.

Analysis

Since this is an appeal as to the initial disability rating 
assigned, the Board will apply Fenderson.

The pre-August 2002 criteria

A 10 percent disability rating has been assigned for the 
Veteran's left hand scar under Diagnostic Code 7804.  This is 
the maximum rating for painful and tender scars under both 
the pre-August 2002 and post-August 2002 versions of 
Diagnostic Code 7804.

The Board has considered other criterion of diagnostic codes 
pertaining to scar disabilities.  However, since the 
Veteran's scar is not located on his head, face or neck 
Diagnostic Code 7800 is not for application.  Similarly, as 
the scar in question was not caused by a burn, Diagnostic 
Codes 7801 and 7802 do not apply. 

Under Diagnostic Code 7805 the scar is to be rated based on 
limitation of function of the affected part. 

During the October 1996 VA examination, the Veteran displayed 
limitation of full extension on digits 2, 3, and 4 and 
minimally on digit 5 of the left hand.  His flexion was 
essentially normal.  The examination report did not specify 
to what extent his extension was limited.  However, there is 
no indication that the Veteran's range of motion resulted in 
any functional impairment.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The Veteran demonstrated the ability to make a fist during 
the May 1998 personal hearing.  See the hearing transcript, 
page 13.  In the June 1999 VA examination, the Veteran had 
full flexion and extension of all his fingers on the left 
hand, including the thumb.  His fingertips could touch the 
distal palmar crease when he flexed them completely.  The 
Veteran also had normal abduction and adduction of all his 
fingers.  The examiner noted that he could not find any 
functional limitation or impairment in the left hand due to 
the injury sustained in service.  

Accordingly, the evidence of record demonstrates that the 
Veteran displayed some limitation of extension during the 
October 1996 VA examination.  Under Diagnostic Code 5229, 
[limitation of motion of the index or long finger] a maximum 
10 percent disability rating is warranted where extension is 
limited more than 30 degrees.  In this case the extent of the 
Veteran's functional impairment has not been shown to be 
consistent with limitation of index or long finger motion by 
more than 30 degrees.  As such, a compensable disability 
rating cannot be granted under Diagnostic Code 5229.  
Moreover, as there is no showing of additional functional 
limitation due to factors such as pain, weakness, 
incoordination or fatigability, an increased evaluation is 
not warranted through application of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).



The post August 2002 schedular criteria (effective prior to 
October 23, 2008)

The Board will now consider whether entitlement to an 
increased rating may be established through the schedular 
criteria for skin disability as amended effective August 30, 
2002.  

As noted above, a 10 percent disability rating is the maximum 
schedular rating available under Diagnostic Code 7804.  
Because the Veteran's scar is not located on the head, face 
or neck, Diagnostic Codes 7800 and 7801 are not for 
application. While Diagnostic code 7802, for scars other than 
the head, face or head that are superficial and do not cause 
limited motion is applicable, it does not afford an 
evaluation in excess of the 10 percent already assigned.  

Diagnostic Code 7805 instructs that the scar should be 
evaluated based on limitation of function of the affected 
part.  Again, the evidence of record does not indicate that a 
compensable disability rating is warranted based on the 
functional impairment identified in the October 1996 VA 
examination.  

Having exhausted all possibility for an increased rating on 
the basis of a scar, the Board will now consider whether a 
rating in excess of 10 percent is warranted under Diagnostic 
Code 5299-5221. As that Code section is dependent on a 
finding of ankylosis, which is not demonstrated here, it 
cannot serve as a basis for a higher rating.  

Fenderson considerations

In Fenderson v. West,12 Vet. App. 119 (1999), the Court 
discussed the concept of the 'staging' of ratings, finding 
that, in cases where an initially-assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the medical evidence of record appears to 
support the proposition that the Veteran's service-connected 
tendon laceration of the left hand has not changed 
appreciably over the period on appeal.  As noted above, while 
some limitation of extension was noted in the October 1996 VA 
examination, the extent of this limited motion has not been 
shown to warrant a higher evaluation at any time during the 
rating period on appeal.  In this regard, there is no 
indication of limitation of range of motion which 
approximated a compensable level.  

In sum, the medical and other evidence of record shows that 
throughout the appeal period the Veteran has displayed 
symptomatology in line with the currently-assigned 10 percent 
disability rating.  The October 1996 and June 1999 VA 
examinations and the outpatient treatment records indicate 
the disability has remained relatively stable at the 10 
percent level throughout the period.  Accordingly, there is 
no basis for awarding the Veteran disability rating other 
than the currently assigned 10 percent from the date of 
service connection, February 17, 1996.

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the July 1997 
Statement of the Case (SOC) and appears to have considered 
the regulation in the Veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.  

As noted above, under Thun v. Peake, 22 Vet. App, 111 (2008), 
there is a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected left hand disability.  The medical evidence fails 
to demonstrate symptomatology of such an extent that 
application of the ratings schedule would not be 
appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disability is specifically 
contemplated under the appropriate ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his left hand disability; in fact, it 
does not appear that the Veteran has been hospitalized at all 
for this disability. 

With respect to employment, the evidence of record indicates 
that the Veteran works as a truck driver.  In this case there 
is no indication that this disability has caused him to miss 
work or creates any unusual employment impairment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  In addition, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture, or of any other reason why an 
extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.






	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a 100 percent initial disability rating for 
PTSD for the period from February 17, 1996 through February 
21, 1996 is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to an initial rating in excess of 50 percent for 
PTSD for the period from October 1, 1996 through November 6, 
1996, is denied.

Entitlement to an initial rating in excess of 30 percent for 
PTSD for the period from November 7, 1996, forward is denied

An initial rating in excess of 10 percent for residuals of 
tendon laceration of the left hand, involving digits 2, 3, 4, 
and 5, is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


